DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The After-Final filed 09/09/2021 has been received and considered.
The terminal disclaimer filed on 09/09/2021 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this rejection is withdrawn. Furthermore, all the objections and rejections set forth in the previous office action has been withdrawn in view of the claim amendments.
Claims 1- 20 are pending.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Paredes (US 2012/0151057) of record discloses providing virtual private networks to a customer within a cloud services provider network. The prior art Burch (US 2011/0214176) of record discloses techniques for secure access management to virtual environments where a user is authenticated to establish a virtual private network session. The prior art Thakur (US 2011/0154443) of record discloses a method for managing traffic on a virtual server. Policies are used to configure and validate established sessions. The prior art Klimentiev (US 2010/0169497
US 20150052524 A1 – Remigration of virtual machines and virtual applications between cloud-computing facilities.
US 20170230451 A1 – Cloud aware application delivery controller.
However, the prior art fails to anticipate or render the following limitations: “evaluating, via the GUI, progress of server generation by the cloud provider and one or more additional cloud providers” and “ranking efficiency of the cloud provider and the one or more additional cloud providers based on the evaluating step” (as recited in claims 1 and 12).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437 


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498